DETAILED ACTION
The following is a Non-Final Office Action in response to the Amendment/Remarks received on 5 January 2022.  Claims 22, 33 and 40 have been amended.  Claims 1-20 were previously cancelled.  Claims 21-40 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, pg. 10, filed 5 January 2022, with respect to rejected claim 40 under 35 U.S.C. 101 have been fully considered and are persuasive in light of the claim amendments filed on 5 January 2022.  The rejection of claim 40 has been withdrawn. 

Applicant’s arguments, see Remarks, pgs. 10-11, filed 5 January 2022, with respect to rejected claims 22 and 23 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the claim amendments filed on 5 January 2022.  The rejections of claims 22 and 23 have been withdrawn. 

Applicant’s arguments, see Remarks, pgs. 11-13, filed 5 January 2022, with respect to rejected claims 26, 30-31 and 36 under 35 U.S.C. 103 have been fully rejections of claims 26, 30-31 and 36 has been withdrawn. 

Applicant’s arguments, see Remarks, pgs. 11-13, filed 5 January 2022, with respect to rejected claims 21-24, 32-34 and 40 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Publication No. 2008/0231437 A1 (hereinafter Singhal) in view of U.S. Patent Publication No. 2013/0289774 A1 (hereinafter Day).

Claims 21-24, 32-34 and 40 stand rejected under 35 U.S.C. 103 as set forth below.

Examiner’s Note: There is no attorney of record associated with the instant application; hence, communication was not initiated by the Examiner to the resolve outstanding issues. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 32-34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0231437 A1 (hereinafter Singhal) in view of U.S. Patent Publication No. 2013/0289774 A1 (hereinafter Day).

As per claim 21, Singhal substantially teaches the Applicant’s claimed invention.  Singhal teaches the limitations of a building system for a building, the building system comprising one or more memory devices configured to store instructions thereon that, when executed by one or more processors, cause the one or more processors to:
operate an actuation device of the building to affect a variable of the building (pg. 2, par. [0028]; i.e. a paring system that receives feedback from a test signal and uses a processor and memory device to communicate with HVAC actuators);  
generate an actuation data indicating operation of the actuation device (pg. 2, par. [0028]; i.e. “… processor 52 can process the data received from the interface to determine various characteristics of the HVAC equipment.”);  
receive a plurality of sensor response signals from a plurality of sensors, the plurality of sensor response signals indicating an effect of the operation of the actuation device (pg. 2, par. [0030] and [0032]; i.e. closed loop tests for identifying parameters with the sensors);  

perform an analysis on the actuation data and the plurality of sensor data to identify one sensor of the plurality of sensors associated with the actuation device (pg. 2, par. [0029] and [0032]; i.e. allowing the sensor signal to be matched or have a similarity with the VAV to determine the interaction for the different components and having multiple controllers to connect sensors and actuators to processing signals);  and 
establish a device pairing comprising the actuation device and the one sensor of the plurality of sensors based on the analysis (pg. 2, par. [0032]; i.e. pairing devices based on responses of sensors and actuators to a test signal using closed loop plant parameters). 

Not explicitly taught are generate an actuation data time series;
generate a plurality of sensor data time series; and 
perform a time series analysis on the actuation data time series and the plurality of sensor data time series.

However Day, in an analogous art of a data monitoring system for an HVAC system (pg. 1, par. [0002]), teaches the missing limitation of generate an actuation data time series (pg. 5, par. [0054]; i.e. generating a data set for controllers that is represented as a time series);

perform a time series analysis on the actuation data time series and the plurality of sensor data time series (pg. 5, par. [0054]; i.e. “… data for several devices, sensors, controllers, equipment, etc., can be compared and examined and the implied interactions among such devices, sensors, controllers, etc., can be analyzed as part of a time series analysis.”) for the purpose of analyzing interactions among sensors and controllers .

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Singhal to include the addition of the limitations of generate an actuation data time series; generate a plurality of sensor data time series; and perform a time series analysis on the actuation data time series and the plurality of sensor data time series to advantageously compare data for multiple devices at identical points in time from a potentially unlimited number of datasets (Day: pg. 4, par. [0044]).

As per claim 22, Singhal teaches the device pairing defines a control relationship between the actuation device in the device pairing and the one sensor of the plurality of sensors (pg. 2, par. [0030]; i.e. allowing a sensor signal to be matched or have a similarity with the VAV to determine the interaction for the different components, wherein multiple controllers connect sensors and actuators for processing signals);  
wherein the control relationship indicates that the actuation device in the device pairing is operable to control the variable measured by the one sensor of the plurality of 

As per claim 23, Singhal teaches the instructions cause the one or more processors to: 
create a feedback control loop comprising the actuation device in the device pairing and the one sensor of the plurality of sensors in the device pairing (pg. 2, par. [0029] and [0030]; i.e. allowing a sensor signal to be matched or have a similarity with the VAV to determine the interaction for different components); and 
use the feedback control loop to generate and provide control signals to the actuation device based on measurements received from the one sensor of the plurality of sensors (pg. 3, par. [0040] and pg. 6, par. [0066]; i.e. using feedback and a control action using a loop such as iterations to recommend pairing). 
 
As per claim 24, Singhal teaches the building system is a heating, ventilation, and air conditioning (HVAC) system (col. 1, par. [0042]; i.e. an air handling unit that is part of a heating, ventilation and air conditioning (HVAC) system comprising: 
a building controller (Fig. 3, element 50; i.e. a schematic circuit) communicably coupled to the actuation device and the plurality of sensors (pg. 2, par. [0028]), wherein the building controller (Fig. 3, element 50) includes the one or more memory devices (Fig. 3, element 56) and the one or more processors (pg. 2, par. [0028] and Fig. 3, element 54). 

the plurality of sensors configured to measure the variable.

However Day, in an analogous art of a data monitoring system for an HVAC system (pg. 1, par. [0002]), teaches the missing limitation of an actuation device (Fig. 4, element 63; i.e. controller to control an HVAC system (Fig. 4, element 69) configured to control a variable in the building (pg. 3, par. [0036]; “System controller 63 is connected to and controls an HVAC system 69, an alarm system 71, and a lighting system 73.”); and   
the plurality of sensors configured to measure the variable (pg. 2, par. [0023] and pg. 3, par. [0036]; i.e. “Each of the building systems include various operating parameter sensors which generate operating data that is communicated to the system controllers 62, 63…”) for the purpose of analyzing interactions among sensors and controllers .

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Singhal to include the addition of the limitations of the actuation device configured to control a variable in the building; and the plurality of sensors configured to measure the variable to advantageously compare data for multiple devices at identical points in time from a potentially unlimited number of datasets (Day: pg. 4, par. [0044]).

As per claim 32, Singhal substantially teaches the Applicant’s claimed invention.  Singhal teaches the limitations of a method of a building for pairing building devices, the method comprising: 
operating, by one or more processing circuits (pg. 2, par. [0028] and Fig. 3, element 50; i.e. a schematic circuit comprising of a processor (Fig. 3, element 54)), an actuation device of the building to affect a variable of the building (pg. 2, par. [0028]; i.e. a paring system that receives feedback from a test signal and uses a processor and memory device to communicate with HVAC actuators); 
generating, by the one or more processing circuits (pg. 2, par. [0028] and Fig. 3, element 50; i.e. the schematic circuit comprising of the processor (Fig. 3, element 54)), an actuation data time series indicating operation of the actuation device (pg. 2, par. [0028]; i.e. “… processor 52 can process the data received from the interface to determine various characteristics of the HVAC equipment.”);  
receiving, by the one or more processing circuits (pg. 2, par. [0028] and Fig. 3, element 50; i.e. the schematic circuit comprising of the processor (Fig. 3, element 54)), a plurality of sensor response signals from a plurality of sensors, the plurality of sensor response signals indicating an effect of the operation of the actuation device (pg. 2, par. [0030] and [0032]; i.e. closed loop tests for identifying parameters with the sensors);  
generating, by the one or more processing circuits (pg. 2, par. [0028] and Fig. 3, element 50; i.e. the schematic circuit comprising of the processor (Fig. 3, element 54)), a plurality of sensor data based on the plurality of sensor response signals (pg. 2, par. [0032]; i.e. “… plant parameters are identified by introducing a test signal 88 in the 
performing, by the one or more processing circuits (pg. 2, par. [0028] and Fig. 3, element 50; i.e. the schematic circuit comprising of the processor (Fig. 3, element 54)), an analysis on the actuation data time series and the plurality of sensor data time series to identify one sensor of the plurality of sensors associated with the actuation device (pg. 2, par. [0029] and [0032]; i.e. allowing the sensor signal to be matched or have a similarity with the VAV to determine the interaction for the different components and having multiple controllers to connect sensors and actuators to processing signals);  and 
establishing, by the one or more processing circuits (pg. 2, par. [0028] and Fig. 3, element 50; i.e. the schematic circuit comprising of the processor (Fig. 3, element 54)), a device pairing comprising the actuation device and the one sensor of the plurality of sensors based on the analysis (pg. 2, par. [0032]; i.e. pairing devices based on responses of sensors and actuators to a test signal using closed loop plant parameters). 

Not explicitly taught are generate a plurality of sensor data time series;
generate a plurality of sensor data time series; and 
performing a time series analysis on the actuation data time series and the plurality of sensor data time series.

However Day, in an analogous art of a data monitoring system for an HVAC system (pg. 1, par. [0002]), teaches the missing limitation of generate an actuation data 
generate a plurality of sensor data time series (pg. 5, par. [0054]; i.e. generating a data set for sensors that is represented as a time series); and 
perform a time series analysis on the actuation data time series and the plurality of sensor data time series (pg. 5, par. [0054]; i.e. “… data for several devices, sensors, controllers, equipment, etc., can be compared and examined and the implied interactions among such devices, sensors, controllers, etc., can be analyzed as part of a time series analysis.”) for the purpose of analyzing interactions among sensors and controllers .

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Singhal to include the addition of the limitations of generate an actuation data time series; generate a plurality of sensor data time series; and perform a time series analysis on the actuation data time series and the plurality of sensor data time series to advantageously compare data for multiple devices at identical points in time from a potentially unlimited number of datasets (Day: pg. 4, par. [0044]).

As per claim 33, Singhal teaches the device pairing defines a control 
relationship between the actuation device in the device pairing and the one sensor of the plurality of sensors (pg. 2, par. [0030]; i.e. allowing a sensor signal to be matched or have a similarity with the VAV to determine the interaction for the different components, wherein multiple controllers connect sensors and actuators for processing signals);  

 
As per claim 34, Singhal teaches creating a feedback control loop comprising the actuation device in the device pairing and the one sensor of the plurality of sensors in the device pairing (pg. 2, par. [0029] and [0030]; i.e. allowing a sensor signal to be matched or have a similarity with the VAV to determine the interaction for different components); and 
using the feedback control loop to generate and provide control signals to the actuation device based on measurements received from the one sensor of the plurality of sensors (pg. 3, par. [0040] and pg. 6, par. [0066]; i.e. using feedback and a control action using a loop such as iterations to recommend pairing).

As per claim 40, Singhal substantially teaches the Applicant’s claimed invention.  Singhal teaches the limitations of one or more computer readable storage media configured to store instructions thereon that, when executed by one or more processors, cause the one or more processors to: 
operate an actuation device of a building to affect a variable of the building (pg. 2, par. [0028]; i.e. a paring system that receives feedback from a test signal and uses a processor and memory device to communicate with HVAC actuators); 

device (pg. 2, par. [0028]; i.e. “… processor 52 can process the data received from the interface to determine various characteristics of the HVAC equipment.”);
receive a plurality of sensor response signals from a plurality of sensors, the plurality of sensor response signals indicating an effect of the operation of the actuation device (pg. 2, par. [0030] and [0032]; i.e. closed loop tests for identifying parameters with the sensors);  
generate a plurality of sensor data based on the plurality of sensor response signals (pg. 2, par. [0032]; i.e. “… plant parameters are identified by introducing a test signal 88 in the actuators and observing the responses (e.g., return signals) of the different sensors 40, 40A to test signal 88.”);  
perform an analysis on the actuation data and the plurality of sensor data to identify one sensor of the plurality of sensors associated with the actuation device (pg. 2, par. [0029] and [0032]; i.e. allowing the sensor signal to be matched or have a similarity with the VAV to determine the interaction for the different components and having multiple controllers to connect sensors and actuators to processing signals); and 
establish a device pairing comprising the actuation device and the one sensor of the plurality of sensors based on the time series analysis (pg. 2, par. [0032]; i.e. pairing devices based on responses of sensors and actuators to a test signal using closed loop plant parameters).

Not explicitly taught are generate an actuation data time series;
generate a plurality of sensor data time series; and 


However Day, in an analogous art of a data monitoring system for an HVAC system (pg. 1, par. [0002]), teaches the missing limitation of generate an actuation data time series (pg. 5, par. [0054]; i.e. generating a data set for controllers that is represented as a time series);
generate a plurality of sensor data time series (pg. 5, par. [0054]; i.e. generating a data set for sensors that is represented as a time series); and 
perform a time series analysis on the actuation data time series and the plurality of sensor data time series (pg. 5, par. [0054]; i.e. “… data for several devices, sensors, controllers, equipment, etc., can be compared and examined and the implied interactions among such devices, sensors, controllers, etc., can be analyzed as part of a time series analysis.”) for the purpose of analyzing interactions among sensors and controllers .

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Singhal to include the addition of the limitations of generate an actuation data time series; generate a plurality of sensor data time series; and perform a time series analysis on the actuation data time series and the plurality of sensor data time series to advantageously compare data for multiple devices at identical points in time from a potentially unlimited number of datasets (Day: pg. 4, par. [0044]).

Allowable Subject Matter
Claims 25-31 and 35-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to time-series analysis. 

	U.S. Patent Publication No. 2019/0042629 A1 discloses a building management system (BMS) includes building equipment configured to provide raw data samples of data points in the BMS, a data collector configured to generate raw data timeseries including raw data samples from the building equipment, and a timeseries processing engine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117